Lahtinen, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 2004, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
The decision of the Unemployment Insurance Appeal Board finding claimant ineligible to receive benefits during his benefit period because he was not totally unemployed is supported by substantial evidence. The record establishes that claimant was involved as a member of a band that practiced regularly and professionally recorded a compact disc to distribute to numerous local record companies in an effort to obtain a record contract or performance booking (see Matter of Eisenstadt [Commissioner of Labor], 300 AD2d 729, 730 [2002]). The record also establishes that claimant was not totally unemployed when he was paid by a friend for removing a tree from her yard. As such, the Board’s decision is affirmed.
Spain, J.P., Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.